Citation Nr: 0822244	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims of entitlement to 
service connection for the disabilities listed above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In the Informal Hearing Presentation submitted in June 2007, 
the veteran's representative took exception to the fact that 
complete copies of the veteran's service medical records were 
not associated with the claims file and requested additional 
efforts be made to locate them.  In a case in which a 
veteran's service records are unavailable through no fault of 
his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991). 

Pursuant to that heightened duty, the RO contacted the 
veteran in November 2005 and suggested alternative evidence 
that might be sought as a replacement for any service medical 
records that were not in the claims file.  It is unclear from 
the record what steps the RO may have taken to obtain 
additional records.  There is an indication that the service 
medical records were "in transit" at one point.  However, 
it does not appear that the RO contacted the individual 
service department in an attempt to seek all of the records 
the veteran believes are relevant, as is also required by the 
heightened duty described above.  

Accordingly, this case is REMANDED for the following:

1.  Complete the development of the 
evidence with regard to the use of 
alternative methods for obtaining any 
missing service medical records, 
including, but not limited to, contacting 
the National Personnel Records Center 
(NPRC) (or any other appropriate 
agency/office) and request all available 
SGO records or morning reports 
documenting the veteran's medical care.  
Also contact the service department 
itself for the purpose of obtaining 
service medical records directly from the 
U.S. Army.  In that regard, the veteran's 
allegations with respect to the records 
alleged to be missing should be consulted 
and referenced to the service department.  
It is noted that the veteran's principal 
active duty station was at Schofield 
Barracks, Hawaii, from October 1989 to 
May 1992.  If it is determined that 
additional service medical records are 
unavailable, a formal finding should be 
made to that effect. 

2.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed, and pursue any further 
development required by the record at 
hand.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection for residuals of a lumbar 
spine injury, entitlement to service 
connection for residuals of a right leg 
injury, entitlement to service connection 
for bilateral tinnitus, and entitlement 
to service connection for bilateral 
hearing loss.  

3.  If any benefit requested on appeal is 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be issued.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded for response.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is notified by 
VA, however, the appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



